DETAILED ACTION
Claims 1-20 were rejected in Office Action mailed on 12/20/2021.
Applicant filed a response, amended claims 1-20 on 05/20/2022.
Claims 1-28 are pending, and of claims 21-28 are withdrawn. 
Claims 1-20 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 9-10 and 20 are objected to because of the following informalities:  
Claim 1, line 4, it is suggested to amend “the zeolite” to “the synthetic zeolite A”.
Claim 1, line 8, it is suggested to amend “3.5meq/g” to “3.5 meq/g”.
Claim 4, line 2, it is suggested to amend “zeolite” to “zeolite A”.
Claim 9, line 4, it is suggested to amend “zeolite A zeolite” to “zeolite A”.
Claim 10, line 1, it is suggested to amend “synthetic Zeolite A” to “synthetic zeolite A”.
Claim 10, line 6, it is suggested to amend “measured” to “as measured”.
Claim 10, line 11, it is suggested to amend “the zeolite” to “the synthetic zeolite A”.
Claim 20, line 1, it is suggested to amend “Zeolite A” to “zeolite A”.
Claim 20, line 9, it is suggested to amend “the zeolite” to “the zeolite A”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mao, US 5,082,488 (Mao), in view of Soil Quality Information Sheet, https://www.nrcs.usda.gov/Internet/FSE_DOCUMENTS/nrcs142p2_052208.pdf, (SQIS).
Regarding claims 1, 4-11 and 14-20, Mao discloses a preparation of the chryso-zeolite AA-200/Na (Ma, column 4, Example 2); asbestos fibres [4 grade fibres from Cassiar Mining Copr., British Columbia, Canada] were digested, filtered, washed and dried, and the resulting oxide materials comprise SiO2 = 97.46 wt.% and Al2O3=0.18 wt.% (i.e., asbestos fibres are naturally occurring sources of silicon and aluminum) (Ma, Example 2, 1st paragraph); and the resulting solid exhibited the A zeolite structure through the X-ray powder diffraction technique (column 5, lines 18-20); its BET surface area was 461 m2/g (Ma, column 5, lines 5-6). 
Mao further discloses chryso-zeolites of type A having a silica content of 35 to 60 wt %, MgO of 0.1 to 10 wt %, Fe2O3 of 0.1 to 2.5 wt %, Al2O3 of 10 to 45 wt % and containing from 10 to 25% by weight of CaO or CaO and (NH4)2O, or CaO and K2O, or CaO and ZnO, or CaO and ion-exchangeable MgO, all the oxide contents being determined on the dry oxide basis. The sodium oxide content of the chrysozeolites is lower than 3% by weight as a result of the steps of producing the zeolites. The cations--ammonium, potassium, zinc, magnesium, may be substituted (i.e., ion exchanged) for up to 60% by weight of the calcium form (Ma, column 2, lines 17-32). With appropriate mathematic conversion (detailed below), chryso-zeolites of type A disclosed by Mao correspond to the following:
ion exchange capacity per ammonium and also ammonium content exchanged into the chryso-zeolites of type A is calculated to be up to: 60%*(25wt.%)= 15 wt% = 15/100/18*1000 meq/g = 8.3 meq/g;
potassium content exchanged into the chryso-zeolites of type A is calculated to be up to: 60%*(25wt.%)= 15 wt% = 15/100/39*1000 meq/g = 3.8 meq/g;
magnesium content exchanged into the chryso-zeolites of type A is calculated to be up to: 60%*(25wt.%)= 15 wt% = 15/100/24/2*1000 meq/g = 3.1 meq/g;
zinc content is calculated to be up to: 60%*(25 wt.%)= 15 wt%
= 15/100/65/2*1000 meq/g = 1.2 meq/g;
It would be obvious for a person of ordinary skill in the art to select the claimed ranges through routine experimentation to improve product performance. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Ma further discloses its (that of chryso-zeolite AA-200/Na in Example 2) chemical composition comprises: SiO2=28.69wt% and Al2O3=40.71% (Ma, column 5, lines 18-25), which corresponds to a mole ratio of silicon to aluminum (Si/Al) of: 
28.69 wt.%/(60 g/mol) : 40.71 wt.%/(102 g/mol) = 1.2.
Mao does not explicitly disclose (a) the pH of the zeolite between about 6 and 10, or 6.5 and 9; and (b) a moisture reserve capacity of at least about 20 wt.% or at least about 30 wt.%.

With respect to difference (a), SQIS teaches, a pH range of 6-7 is generally most favorable for plant growth because most plant nutrients are readily available in this range (SQIS, page 1, bottom of left column to top of right column).
SQIS is analogous art as it is drawn to soil quality.
In light of the motivation of maintaining a pH range of 6-7 as taught by SQIS, it therefore would be obvious to a person of ordinary skill in the art to control the pH of chryso-zeolite AA-200/Na of Ma to 6-7, in order to promote plant growth, and thereby arrive at the claimed invention.

With respect to difference (b), Ma discloses the chryso-zeolites have the important characteristics of high retention capacity for water (Ma, column 3, lines 44-49); detailed measurement of the water-retention properties is provided (Ma, column 7) and water retention capacities in an arbitrary units (Ma, columns 9-10, Table 1). 
Ma further discloses the calcium form, where calcium replaces at least 90% of sodium, has now been shown a visibly higher water retention than the sodium form (Ma, column 8, 24-31), and the higher the framework aluminum atoms content of the zeolite, the higher the propensity of the zeolite surface to retain water (Ma, column 8, lines 50-52); high retention capacity for water is an important characteristics of the chrysozeolites (Ma, column 3, lines 44-47), as the natural tendency of a soil to lose moisture and nutritive properties calls for preventive measures i.e. irrigation and fertilization, in this context, it is important to provide fertilizers that have little or no cytotoxicity nor phytotoxicity, and/or substances that can enhance the water retention capacity of soil for a relatively long period of time, in the order of, say, up to two weeks, between water supplies (Ma, column 1, lines 11-18).
It therefore would be obvious to a person of ordinary skill in the art to modify the chrysozeolites to obtain high water retention capacities, including the presently claimed, through routine experimentation to provide fertilizers that have little or no cytotoxicity nor phytotoxicity, and/or substances that can enhance the water retention capacity of soil for a relatively long period of time, in the order of, say, up to two weeks, between water supplies. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.

Furthermore, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process limitations including (i) “said zeolite A being prepared from a naturally occurring source of silicon and aluminum” and (ii) “being buffered to”, the recited limitations (i) and (ii) are not afforded any additional patentable consideration.

Regarding claims 2-3, as applied to claim 1, although Mao in view of SQIS does not explicitly teach having been prepared from kaolin or calcined delaminated kaolin as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ma in view of SQIS meets the requirements of the claimed product, Ma in view of SQIS clearly meets the requirements of the present claim.

Regarding claims 12-13, as applied to claim 11, although Mao in view of SQIS does not explicitly teach having been prepared from kaolin or calcined delaminated kaolin as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ma in view of SQIS meets the requirements of the claimed product, Ma in view of SQIS clearly meets the requirements of the present claim.


Response to Arguments
In response to the amended claims 1-20, the previous claim objections, 35 U.S.C. 112(b) and 35 U.S.C. 112(d) rejections are withdrawn, except the claim objections to claim 1, line 4; claim 10, line 11; and claim 20, line 9 remain. Furthermore, the amended necessitates a new set of claim objections as set forth above.

Applicant primarily argues:
“Nothing in Van Mao definitively states that his compositions actually promote the growth of plants. He does not present a single data point indicating that the growth of a single plant was ever helped by the presence of his "Soil Conditioner". In fact, he only states that his soil conditioner will enhance moisture retention and provides plant nutrients to the soil. The furthest he goes is to state that "The chryso-zeolites of the invention exhibit a very low phytotoxicity, good water retention and easy substitution of calcium by other nutritive components." In other words, his product doesn't kill plants.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Firstly, given that Mao in view of SQIS teaches the claimed limitation of claims 1, as set forth in pages 12-16, in the Office Action mailed on 12/20/2021, Mao in view of SQIS make obvious of the present invention in claim 1.
Secondly, it is noted, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).” See MPEP 2145 II. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Given the chryso-zeolites of type A in Mao in view of SQIS is substantially identical to the composition of matter comprising synthetic zeolite A used in the present invention, as set forth in pages 12-16, in the Office Action mailed on 12/20/2021, it is clear that the chryso-zeolites of type A in Mao in view of SQIS would intrinsically have the substantially identical advantages as the present invention. 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
Thirdly, even if claim 1 is amended to recite “to promote the growth of plants”, the recitation would be merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Mao in view of SQIS teaches the composition of matter comprising synthetic zeolite A as presently claimed, it is clear that the chryso-zeolites of type A of Mao in view of SQIS would be capable of performing the intended use, i.e. to promote plant growth, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.	

Applicant further argues:
“His starting materials are highly carcinogenic asbestos, so the effort just to find out whether his materials actually promote plant growth, would at the very least be dangerous and risky; 
Even if the product did "work" fear of asbestos litigation would almost certainly prohibit commercialization”

Remarks, p. 10

The Examiner respectfully traverses as follows:
Firstly, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding 
“the effort just to find out whether his materials actually promote plant growth, would at the very least be dangerous and risky and  Even if the product did "work" fear of asbestos litigation would almost certainly prohibit commercialization” 

must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Secondly, Mao in view of SQIS teaches chryso-zeolites of type A, i.e., a composition of matter comprising synthetic zeolite A.
Regarding the starting materials for producing the composition of matter comprising synthetic zeolite A, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Mao in view of SQIS meets the requirements of the claimed product, Mao in view of SQIS clearly meets the requirements of the present claim.
	

Applicant further argues:
“The combination of Van Mao and SQIS is not an entirely happy marriage with Van Mao enthusiastic about calcium but SQIS noting the risks of high pH if too much calcium is present. 
Note that the cited SQIS points out that excessive calcium in soil is detrimental to crops:
A soil pH below about 5.6 is considered low for most crops. Generally, the ideal pH range is between 6.0 and 7.0. Liming is a common method to increase the pH. It involves adding finely ground limestone to the soil. The reaction rate for limestone increases when soil temperatures are warm and soil moisture is high. If the limestone is more finely ground, the reaction is faster. 
The amount of limestone to apply depends on the amount of organic matter and clay as well as the pH. Fertility testing laboratories that have local experience make this determination. 
A soil pH that is more than about 8.0 is considered high for most crops. Soils that have a pH in this range are often also calcareous. 
Calcareous soils have a high content of calcium carbonate. The pH of these soils does not change until most of the calcium carbonate is removed. Acids that are added to the soil dissolve the carbonates and lower the soil pH. Treatments with acid generally are uneconomical for soils that have a content of calcium carbonate of more than about 5%. Because phosphorus, iron, copper, and zinc are less available to plants in calcareous soils, nutrient deficiencies are often apparent. Applications of these nutrients are commonly more efficient than trying to lower the pH.”

Remarks, p. 10-11

The Examiner respectfully traverses as follows:
Firstly, there is no evidence showing that the amount of calcium in Mao in excessive and detrimental to crops.
Secondly, SQIS teaches liming is a common method to increase the pH and it involves adding finely ground limestone to the soil (SQIS, page 2, right column, 1st paragraph), which shows that appropriate amount of limestone is beneficial.

Applicant further argues:
“was made using a large amount of calcium. This comprised of more than 220 grams of calcium chloride being used to load calcium into 2000 grams of ZK material. The use of this material was terrible for the hemp plants it was tested on, resulting in not only stunted growth, but at times outright plant death. Similar, though less formal studies with other plant species yielded similar results. When calcium was removed from the ZK material, the trend reversed and treated plants saw growth far beyond both control groups and test groups given other treatments.”

Remarks, p. 11

The Examiner respectfully traverses as follows:
Firstly, given that Mao in view of SQIS teaches the claimed limitation of claims 1, as set forth in pages 12-16, in the Office Action mailed on 12/20/2021, Mao in view of SQIS make obvious of the present invention in claim 1.
Secondly, this sample of this remark is not included in the original disclosure submitted on 06/12/2020.



Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732